UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-4040


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

YVONNE DENISE ASH,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
Chief District Judge. (3:13-cr-00062-2)


Submitted:   June 23, 2016                 Decided:   June 28, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Glen D. Conway, CONWAY LAW OFFICE, Huntington, West Virginia,
for Appellant.   Carol A. Casto, Acting United States Attorney,
Joseph F. Adams, Assistant United States Attorney, Huntington,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Yvonne Denise Ash appeals the 21-month sentence imposed by

the district court upon revocation of her supervised release.

On appeal, Ash asserts that her sentence is plainly unreasonable

because it is longer than necessary to achieve the goals of

supervised release.         We affirm.

     “A    district    court     has    broad    discretion    when       imposing   a

sentence upon revocation of supervised release.”                    United States

v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                    We will affirm a

sentence if it is within the applicable statutory maximum and

not plainly unreasonable.              United States v. Padgett, 788 F.3d

370, 373 (4th Cir.), cert. denied, 136 S. Ct. 494 (2015).                      “Only

if a revocation sentence is unreasonable must we assess whether

it is plainly so.”         Id.

     Ash    raises    no    procedural    challenge     to    her   sentence.        A

revocation sentence is substantively reasonable if the district

court states a proper basis for concluding that the defendant

should     receive    the    sentence     imposed,      up    to    the    statutory

maximum.     United States v. Crudup, 461 F.3d 433, 440 (4th Cir.

2006).     Here, when considering the applicable sentencing factors

and imposing sentence, the district court fairly weighed Ash’s

prior supervised release violations, history of substance abuse,

and her inability to conform to the conditions of supervised

release,      all     of     which      relate     to    Ash’s       history     and

                                          2
characteristics.        See 18 U.S.C. §§ 3553(a)(1), 3583(e) (2012).

Finally, Ash fails to rebut the presumption of reasonableness

afforded her 21-month sentence that falls within the Sentencing

Guidelines’ policy statement range.           See Webb, 738 F.3d at 642.

We   conclude    that    Ash’s     sentence   is    not        unreasonable    and,

therefore, not plainly so.

     Accordingly, we affirm the district court’s judgment.                       We

dispense   with       oral   argument   because         the    facts   and    legal

contentions     are   adequately    presented      in    the    materials     before

this court and argument would not aid the decisional process.


                                                                         AFFIRMED




                                        3